In view of the affidavit explaining the delay in filing the statement of facts, we have concluded to consider the statement.
That there was an altercation in which the appellant, Leopoldo Ortiz, and the deceased, Luis Reyes, were participants is shown without conflict of evidence. It was the appellant's theory that the conflict went but little further than the exchange of words. The testimony from the confession of the appellant, corroborated by that of bystanders, is to the effect that the deceased was stabbed by the appellant. Touching the immediate incidents of the transaction and the voluntary nature of the confession, there is some conflict of evidence. That the wound received by Reyes at the time of the altercation resulted in his death within a short time is not controverted. It follows from what has been said that the evidence is such as to support the verdict of the jury finding the appellant guilty.
A number of bills of exception are found in the record, but in some unexplained manner they appear to have been filed two days before the trial began. The verdict was returned on the 18th day of November, 1931. The bills bear the file mark of the 16th of November. From other parts of the record, there appear several requests for an extension of the time within which to prepare and file bills of exception and statement of facts. On the 20th of November, there was an allowance of sixty days within which to file the bills of exception and statement of facts. On the 19th of February, 1932, there was an extension of time, and another extension of time on the 20th of January, 1932. In the condition of the record, this court would not be authorized to reverse the case because of any matter pointed out in the bills of exception which did *Page 441 
not otherwise appear from the record. However, we have examined each of the bills of exception and are convinced that, even if they might be considered, they present no error which would justify this court in reversing the judgment.
No exception to the court's charge is brought forward for review.
There was raised upon the hearing of the motion for new trial an issue of fact touching the alleged remark made by one of the jurors to the effect that the appellant was a bootlegger. The evidence was conflicting upon that subject, and the finding of the trial judge is conclusive upon this court. See Scrivnor v. State (No. 14,744) not yet reported, and cases therein collated.
The motion for rehearing is overruled.
Overruled.
              ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.